Stein, J.
(dissenting). Because I would find that Supreme Court committed reversible error in denying defendant’s request that it submit the renunciation defense to the jury, I must respectfully dissent.
*1342“In any prosecution pursuant to [Penal Law §] 110.00 for an attempt to commit a crime, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of his [or her] criminal purpose, the defendant avoided the commission of the crime attempted by abandoning his [or her] criminal effort” (Penal Law § 40.10 [3]). The rationale for this affirmative defense emphasizes “that excusing the defendant from attempt liability in return for the crime’s prevention is seen as a net benefit to the community” (People v Taylor, 80 NY2d 1, 13 [1992]).
In my view, there is an interpretation of the credible evidence introduced at trial that would reasonably support the conclusion that defendant, by his conduct, manifested a voluntary and complete renunciation of his plan to abduct the victim and the jury could reasonably conclude that defendant has proven the existence of that defense by a preponderance of the credible evidence (see id.). It is uncontroverted that defendant left the parking lot without the victim. The victim, herself, testified that defendant never took her from the parking lot or even attempted to start her car while they were both in it, despite the fact that the keys were in the ignition. The victim further testified, consistent with the testimony of other witnesses, that there were bystanders present throughout the assault and that no one intervened. One witness testified that he did not believe that it was a life or death situation. It is also significant that, during the altercation, defendant told one eyewitness not to get involved and then continued to assault the victim in his presence. Defendant testified that he then changed his mind, he walked to his car, knowing that he was going to attempt suicide, he voluntarily left the parking lot in his own vehicle without the victim, and he, in fact, attempted to commit suicide.
Even though there are conflicting versions of the incident, under a reasonable view of the evidence and viewing the evidence in the light most favorable to defendant (see People v Butts, 72 NY2d 746, 750 [1988]), the jury could have found that defendant’s withdrawal from participation in the offense of kidnapping was not motivated by fear of detection or apprehension, by a belief that circumstances existed which would render the accomplishment of his criminal purpose more difficult or by a decision to merely postpone the criminal conduct; thus, the jury could have found that defendant abandoned his criminal effort under circumstances manifesting a voluntary and complete renunciation of his criminal purpose (see Penal Law § 40.10 [5]; People v Taylor, 80 NY2d at 13-15). Furthermore, defendant’s denial of intent to commit the crime charged does not defeat his *1343entitlement to the renunciation charge (see People v Taylor, 80 NY2d at 14; People v Butts, 72 NY2d at 748-749). Thus, I would find that the failure to so charge the jury constituted reversible error (see People v Watts, 57 NY2d 299, 301 [1982]). Accordingly, I would reverse the judgment of conviction and vacate the sentences imposed as to both charges, as the charge of assault in the second degree cannot stand in the absence of a conviction of attempted kidnapping in the second degree (see Penal Law § 120.05 [6]).
Ordered that the judgment is affirmed.